DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-36 are currently pending.

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-17, in the reply filed on 9/8/2022 is acknowledged.
Claims 18-36 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions and species, there being no allowable generic or linking claims.
Claims 1-17 are being examined in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-10, 12, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Masinaei et al (US 7,498,040 B2; 3/3/2009. Cited on IDS).
The instant claims recite a flowable tissue matrix composition, comprising a first component of small pieces of partially or completely decellularized tissue, wherein a majority of the small pieces of partially or completely decellularized tissue have a length, a width, and a height ranging from about 1.0 mm to 5.0 mm and a surface area to volume ratio of less than about 6 mm2/mm3, and wherein the small pieces of partially or completely decellularized tissue are suspended in a second component comprising less than about 20% of the composition on a volume/volume (v/v) basis.
Masinaei teaches a tissue repair composition in the form of a gel (Abstract), comprising connective tissues including gelatin that is rich in extracellular matrix (col.2 line 44-46, col.8 line 34), homogenized connective tissues in an aqueous solution (col.3 line 23-24), and an aqueous solution (col.5 line 33), wherein the connective tissue that is acellularized may have a thickness that does not exceed about 4 mm, and cut dimensions of approximately 0.5x0.5 cm (5x5 mm, small pieces of partially or completely decellularized tissue) (col.3 line 7-10, col.9 line 9), and the connective tissue is treated to produce a flowable connective tissue (col.8 line 25). The connective tissues may have human, bovine, equine, or porcine origins (col.2 line 56-57), and include at least skin, tendons, ligaments, fascia, and articular cartilage (col.2 line 63-64). The tissue repair composition includes additional elements such as analgesics (col.9 line 14-15), autogenously derived osteoblast cells (one or more viable mammalian cells) (col.9 line 22), and cell growth factors (col.9 line 24-25). The tissue repair composition is a cross-linking cast composition, and is processed under sterilization (col.11 line 17, 19). The tissue repair composition may be mold/cast into a shaped form and deliver to an implant site (col.5 line 51-54). For on-site preparation, the concentrations and quantities of the components (e.g., the connective tissue/gelatin/aqueous solutions) can be varied in preparation of the tissue repair composition (col.10 line 1-4).

Masinaei does not teach the claimed surface area to volume ratio (claims 1, 4 and 5) and concentration of the composition (claims 1 and 17) as well as tissue sizes (claims 1 and 3).
However, Masinaei does teach the tissue repair composition wherein the tissue has a thickness that does not exceed about 4 mm, and cut dimensions of approximately 0.5x0.5 cm (5x5 mm) (col.3 line 9), the concentrations and quantities of the components (e.g., the connective tissue/gelatin/aqueous solutions) can be varied in preparation of the tissue repair composition (col.10 line 1-4), and the tissue repair composition may be mold/cast into a shaped form and deliver to an implant site (col.5 line 51-54). The reference does identify the instant components as active ingredients in the composition. Thus, each of the components achieves a recognized result and is therefore considered to be result effective variable.
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary and/or optimize surface area to volume ratio and concentration of components provided in a tissue repair composition as well as tissue size, according to the guidance provided by the cited reference, to provide a tissue repair composition having the desired properties such as the desired surface area to volume ratio, concentration and tissue size in order to be molded/casted into a shaped form and delivered to an implant site. Generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. (MPEP 2144.05 II) Moreover, it is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Masinaei et al (US 7,498,040 B2; 3/3/2009. Cited on IDS) as applied to claims 1, 3-7, 9-10, 12, 15, and 17 above, further in view of Bishop et al (US 5,834,232; 11/10/1998. Cited on IDS), Liang et al (Biomaterials. 2004;25:3541-3552. Cited on IDS) and B-Bridge (B-Bridge International. 2009;1-4. Cited on IDS).
Masinaei does not teach the claimed properties (claim 2) as well as the process of heating and cooling (claim 16).
However, Masinaei does teach a step of heating the tissue repair composition and/or its components to reach a temperature of about 100ºC (col.11 line 51-52). Bishop teaches cross-linked gelatin gels and methods of making them (Title), comprising dissolving gelatin in an aqueous solvent (col.6 line 64-65), raising the temperature up to 100ºC (col.7 line 17-19), and allowing it to stand overnight at room temperature (col.7 line 22-23). In addition, it was well-known in the art before the effective filing date of the claimed invention that the crosslinking degree determines the degradation rate of the acellular tissue where the resistance against enzymatic degradation of the acellular tissue increases significantly with increasing its crosslinking degree (Abstract of Liang), and that Type I collagenase assay is used to detect the degradation activity (p.3 para 1 of B-Bridge).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a cross-linked gelatin gel to increase the resistance to degradation since Bishop discloses that the cross-linked gelatin gel has superior strength and thermal stability (col.4 line 10-12), and Liang discloses that the resistance against enzymatic degradation of an acellular tissue increases significantly with increasing its crosslinking degree (Abstract). Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited references to incorporate a cross-linked gelatin gel with a reasonable expectation for successfully obtaining a tissue repair composition.

Claims 8, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Masinaei et al (US 7,498,040 B2; 3/3/2009. Cited on IDS) as applied to claims 1, 3-7, 9-10, 12, 15, and 17 above, further in view of Sun et al (US 2006/0073592 A1; 4/6/2006. Cited on IDS).
Masinaei does not teach the tissue repair composition lacks alpha-galactose moieties (claim 8), the tissue repair composition further comprises stem cells (claim 11) and a factor encoded by a nucleic acid sequence contained within an expression vector (claims 13-14).
Masinaei does teach the tissue repair composition is made from donors, wherein the tissue repair composition further comprises additional elements such as cells and factors. Sun teaches a tissue matrix composition useful for tissue repair (para 0004, 0079), comprising stem cells (para 0052) and expression vectors containing nucleic acid sequences encoding proteins or cells that have been transfected or transduced with such expression vectors (para 0082, 0083), wherein the tissue matrix composition is made from donors lacking the terminal galactose-α1-3 galactose moiety (para 0037), and the tissue matrix is used in combination with physical support components including hydrogels (para 0080).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the source without the terminal galactose-α1-3 galactose moiety for the source with the terminal galactose-α1-3 galactose moiety for the predictable result of obtaining a tissue repair composition, since Masinaei and Sun both disclose a tissue repair composition, and Sun specifically discloses that the tissue repair composition can be made from donors with or without the terminal galactose-α1-3 galactose moiety.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No 9,782,436 (referred to as the ‘436 patent).
Claims 1-16 of the ‘436 patent recite a flowable tissue matrix composition, comprising small pieces of partially or completely decellularized tissue suspended in a gelatinized tissue, wherein a majority of the small pieces of partially or completely decellularized tissue have surface area to volume ratio of less than about 6 mm2/mm3 and a length, width, and height ranging from about 2.0 mm to 4.0 mm, wherein the gelatinized tissue comprises homogenized acellular or partially decellularized tissue in an aqueous solution at a concentration of about 0.1-10.0% weight/volume (w/v), and wherein the gelatinized tissue comprises less than about 20% of the composition on a volume/volume (v/v) basis.

Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No 10,314,861 (referred to as the ‘861 patent).
Claims 1-20 of the ‘861 patent recite a flowable tissue matrix composition, comprising small pieces of partially or completely decellularized tissue, wherein a majority of the small pieces of partially or completely decellularized tissue have surface area to volume ratio of less than about 6 mm2/mm3 and a length, a width, and a height ranging from about 1.0 mm to 5.0 mm, and wherein the small pieces of partially or completely decellularized tissue are suspended in a gelatin gel comprising less than about 20% of the composition on a volume/volume (v/v) basis.

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651